Citation Nr: 0928557	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to August 
1968.  The Veteran had service in the Republic of Vietnam 
from October 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Veteran provided testimony at a May 2008 hearing before 
the undersigned.  A transcript of that proceeding has been 
incorporated into the record.

In December 2008 the Board ordered a remand of this claim for 
additional development.  That development appears to have 
been substantially completed as directed, and it is of note 
that neither the Veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the thoracolumbar spine disability is causally related to 
active service.


CONCLUSION OF LAW

A thoracolumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a thoracolumbar 
spine disability.  Regarding this appeal, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file 
shows, or fails to show, with respect to those claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In January 2005 the Veteran submitted his claim seeking 
entitlement to service connection for a back injury.  In his 
statement he described an incident during his tour in Vietnam 
in which there was a mortar attack on his base.  As the 
Veteran climbed down the ladder from the guard tower to 
determine the damage, the Veteran was knocked off the ladder 
by the force of an explosion.  He described being knocked to 
the ground, having the wind knocked out of him, and then 
getting up to check on the source of the fire.  

The Veteran's service treatment records make no mention of 
such a fall from a ladder onto his back.  There are two 
entries for medical treatment for the Veteran during his tour 
in Vietnam.  A January 1968 notation indicated the Veteran, 
who the examiner noted had been in-country already three 
months, had complained of vomiting and nausea.  Another entry 
is undated entry, though listed after the January 1968 entry.  
This undated entry described the Veteran's treatment after a 
fall from a telephone pole.  Wood splinters were removed from 
his hands and an infected bruise on the forearm was cleaned.  
His August 1968 separation Report of Medical History 
indicated no back trouble of any kind.  His August 1968 
separation Report of Medical Examination indicates his 
"spine, other musculoskeletal" were considered normal.  

The Veteran testified at hearing that after this fall, he 
experienced pain, but because he volunteered for guard duty 
and could sit, he got better gradually.  Tr. Pg. 9.  After 
service, he experienced pain, but it depended on his activity 
and was not bad.  Tr. Pg. 10.  After self-medicating, he 
sought private treatment in the late 1970's with private 
practitioners, now long deceased.  Tr. Pg. 10.

VA treatment records in the claims file begin in May 1992.  
There are several appointments wherein the Veteran complains 
of lower back pain and provides a history of that pain.  In 
April 1998, the Veteran complained of back pain "since the 
1980's".  In May 2004, the Veteran complained of lower back 
pain "since 1980."  In another May 2004 record of 
treatment, the Veteran reported being "accosted and beaten 
with a board while sleeping" in about 1980.  He also 
reported to the examiner that he has jumped off trucks and 
backhoes and had some lower back pain, but never missed work.  

The Veteran had a multitude of x-ray examinations.  A May 
1992 x-ray examination of his chest noted old healed rib 
fractures in the auxiliary line on the left.  A February 1994 
x-ray examination of the lumbar spine noted spondylolytic 
change at L5.  A September 1995 x-ray examination found L5-S1 
spondylolisthesis and spondylolysis.  In July 1997, an x-ray 
examination noted multiple healed rib fractures.  In December 
1997, after a fall from a backhoe that resulted in a large 
hematoma on his back and buttocks, x-ray examination 
continued to show mild grade 1 anterolisthesis of L5 and S1, 
though the rest of the lumbar spine was unremarkable.  In May 
2004, another x-ray examination found a superior endplate 
depression at T12, with less than 25% height loss and mild 
kyphosis at T11-T12.  The examiner thought this "may" 
represent an old compression fracture. 

The Veteran submitted a claim for disability benefits from 
the Social Security Administration and those documents have 
been incorporated into his VA claim file.  In an April 1998 
report, the Veteran is described as self-employed as a metal 
fabricator and as having worked as a millwright.  He is 
described as having "multiple traumas" including one 
instance, in which the Veteran fell off a truck while he was 
loading his backhoe.  In another January 1999 physical 
evaluation prepared as part of the Social Security 
determination, the examiner quoted the Veteran as saying, 
regarding his low back, that he had "jarred the devil out of 
it" many times.  In an August 2001 progress note from a non-
VA clinic, the Veteran reported the onset of his back pain 
was in the early 1980's.  In a December 2004 Social Security 
Administration disability decision for this Veteran, the 
administrative judge summarized that the Veteran had been in 
pain at least 15 years and that the Veteran had reported that 
the pain began in the 1980's. 

The Board finds the absence of documented complaints or 
treatment for over 20 years until VA treatment began in the 
early 1990's to be very probative.  In the claims file, the 
first documented VA treatment was May 1992, nearly 24 years 
after service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
discuss his pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Further, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that 
there is enough difference between the Veteran's statements 
objective evidence to render his statements, regarding the 
continuity of back pain symptoms, less than persuasive.  The 
Board notes that at hearing the Veteran spoke about the years 
of back pain starting from the incident to today.  However, 
as listed above in his statements to medical practitioners, 
both VA and private, the Veteran described the back pain as 
dating from the "1980's", or having lasted for the previous 
15 years.  The Board finds these statements dating the onset 
at a point in time many years after service more probative 
that his more recent testimony because these statements were 
made to medical practitioners to obtain treatment.  Further, 
in his testimony, the Veteran described the medical care 
available in Vietnam as a room in an old bunker where they 
gave out shots.  Further he stated: "There really wasn't 
anything they could do there."  Tr. Pg. 4.  Yet, as 
discussed above, the Veteran himself did seek treatment in 
Vietnam, twice.  Therefore, a review of the record reveals 
that the facts provided by the Veteran are inconsistent and 
contradict other objective, reliable facts contained within 
the record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the Veteran if rebutted 
by the overall weight of the evidence).

The Board acknowledges that the Veteran has claimed his back 
disability was incurred while his camp sustained an enemy 
attack, a combat situation.  38 U.S.C.A. § 1154(b) (West 
2002).  The Board does not doubt the Veteran's statement, nor 
the statements of fellow service personnel as contained in 
the record, that the ammo dump exploded due to an enemy 
attack.  However, section 1154(b) does not relieve the 
Veteran from demonstrating nexus or a link between his 
current disability and the incident in service.  

Ultimately, the Board finds that the lack of documented 
treatment for over twenty years, and the Veteran's own 
statements (dating the onset of the pain to the 1980's and 
describing his back pain in service as "getting better 
gradually"), to be more probative than the Veteran's current 
recollection of symptoms experienced in the past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

The Veteran also submitted a November 2004 statement from an 
ARPN (advanced practice registered nurse) stating the Veteran 
had chronic back pain, a history of an old fracture in his 
back, and that the Veteran's trauma during his service 
"could" account for the old fracture.  As well as, there is 
a December 2004 brief statement from the VA resident that the 
T-12 old compression fracture "may" have occurred during 
his traumatic injury while in service.  Such speculation is 
not legally sufficient to establish service connection.  See 
Bostain v. West, 11 Vet. App. 124. 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

The Veteran was afforded an August 2005 VA examination for 
his back disability.  The examination was conducted by a 
contract physician who had some access to the Veteran's VA 
treatment records; however there is no indication that he 
reviewed the claims file, or received any patient history 
other than from the Veteran himself.  He repeated the 
Veteran's history of the fall from the guard tower ladder in 
1968 and noted the compression deformity at T-12 (presumably 
old), the degenerative disc changes at C5-6, and at L4-5.  He 
then opined the condition more likely than not originated 
from "a described fall, while in service in 1968."

The Board finds this August 2005 physician's opinion to be 
less than probative.  A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional. 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The physician's 
opinion is based entirely upon the history provided to him by 
the Veteran without consideration of his post-service 
occupations or other documented injuries and falls.  Further, 
it does not outweigh the significant evidence of the 
Veteran's own statements as to the onset of his back pain.  
The credibility of the Veteran's statements regarding his 
back has been discussed, above.  See Coburn.

The Veteran was afforded a VA spine examination in April 
2009.  The claims file and medical records were reviewed, 
including service treatment records.  The examiner noted the 
Veteran's report of an injury in 1968, of the ammo dump 
exploding and blowing him off a ladder, and of the back pain 
becoming progressively worse.  Upon objective examination the 
examiner found the Veteran used a crutch, but had normal 
active range of motion without pain.  The impression from the 
lumbar x-ray was of spondylolisthesis L5-S1, grade 1, as well 
as an old compression fracture at T-12, and facet 
degenerative changes accompanying the pars defects at L5-S1.  
The thoracic spine x-ray bore the impression of osteoporosis 
as well as the old compression of T-12.  The examiner made 
the diagnosis of back degenerative disc disease, 
spondylolisthesis L5-S1, grade 1, and old compression 
fracture at T-12.  Regarding etiology, the examiner stated he 
could not resolve the issue, of whether it was at least as 
likely as not the back disability was incurred or related to 
active service, or the result of a fall when the ammo dump 
blew, without resort to speculation.  He noted that the 
"buddy" statements document that the ammo dump blew up and 
one mentioned seeing some one hang from a guard tower and 
drop to the ground.  However the examiner pointed out that 
the identity of this person was never made, nor the distance 
that that person dropped given.  The examiner opined a 
significant fall "could" certainly have caused the 
Veteran's back injuries; however there was no clear evidence 
before the examiner that the Veteran had had such a 
significant fall.  The Board finds that the 2009 VA 
examination was legally sufficient and that the opinion of 
the examiner constitutes reasoned analysis, reflecting the 
objective examination as well as the contents of the claims 
file.

The Board finds that there is insufficient competent evidence 
of record to causally relate the Veteran's current back 
disability to active service.

The Board acknowledges that the Veteran believes that his 
current back disability is causally related to active 
service.  However, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
medical diagnosis and to establish the etiology of that 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Duty to Assist and Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in April 2005, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the March 2006 
statement of the case and the April 2008 and May 2009 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for thoracolumbar spine disorder is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in August 
2005 and April 2009 to determine the nature and etiology of 
the thoracolumbar spine disorder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  





ORDER

Entitlement to service connection for a thoracolumbar spine 
disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


